Order filed, November 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00859-CR
                                 ____________

               EX PARTE LUIS DANIEL RABAJO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                       Trial Court Cause No. 0570001B


                                      ORDER

      The reporter’s record in this case was due September 10, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lindsay Arredondo, the official court reporter, to file the record
in this appeal within 10 days of the date of this order.


                                   PER CURIAM